ON REHEARING.
McCLELLAN, J.
It is asserted in the application for rehearing that error underlies the judgment because of the refusal to defendant of special charge 8. That request for instruction was amply covered by special instructions 6 and 7, given to the jury at the instance of the defendant. It is not error to refuse requests for instructions that sustantially duplicate those given by the •court ex mero motu, or at the request of the parties. — General Acts 1915, p. 815.
A reconsideration of the action of the court in declining to exclude, on defendant’s motion, the very incriminating statement attributed to the defendant by the witness Gardner, confirms our previous view that no error was committed by the court in that regard. The proper predicate was laid; and the inseparable elements of the statement were patently relevant to the issue of the defendant’s guilt vel non.
There was no specific ground of objection taken’ for the defendant to the question propounded to the witness Roberts with *669reference to the defendant’s character suggesting the point that the inquiry as to general character should not have included any point of time after the offense was alleged to have been committed. The grounds of objection stated were obviously without merit; the defendant having testified as a witness before Roberts was called to the stand.
A rehearing must be denied.
Anderson, C. J. and Sayre and Gardner, JJ., concur.